Citation Nr: 0623474	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-36 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for tinnitus, to 
provide for a 10 percent rating evaluation for each ear.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 until 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Merits of the Claim

The RO granted service connection for tinnitus by a rating 
decision dated in January March 1971.  At that time, hearing 
loss and tinnitus were evaluated together.  Subsequently, in 
January 2000, the RO reevaluated the claim under revised 
regulations and granted a separate 10 percent evaluation for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  In 
January 2003, the veteran requested an increased evaluation 
for tinnitus, specifically a 10 percent evaluation for each 
ear.  The RO denied the veteran's request because under 
Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


